Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 July 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes July. 25. 1782.
The inclosed Letter I recvd by this days Post from my House at L’Orient. I am at same Time informed that the Sailors you wrote Williams Moore & Co about are set at Liberty.
I refer you to my last which was on the subject of your affairs with Mr de Chaumont.
I am as ever with the greatest Respect most dutifully & affectionately Yours.
Jona Williams J
  
Addressed: His Excellence / Benjamin Franklin / at / Passy
Notation: Jona. Williams July 25. 1782.
